ALLOWANCE

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joshua Pritchett on 03/23/2021.

Claims 1-2 and 4 have been amended to:

1.	(Currently Amended) A control apparatus for an internal combustion engine comprising:
	an exhaust gas sensor, the exhaust gas sensor comprising:
a sensor element arranged in an exhaust passage of the internal combustion engine, the sensor element including 
a first electrode on a first side of the sensor element;
a second electrode on a second side of the sensor element opposite the first side of the sensor element; and
the 
a power supply;
	a sensor circuit electrically connected to the power supply and the exhaust gas sensor, the sensor circuit configured to:
apply a predetermined voltage between the first electrode and the second electrode;
detect the electric current generated by the 
produce an output value, the output value being one of (1) a first value proportional to an air-fuel ratio of an exhaust gas in the the 
	a controller configured to:
carry out [[a]] starting processing to start the the 
control the the the the the the the 
calculate an average of the predefined quantity of output values of the sensor circuit obtained during the the 
calculate a zero point learning value of the exhaust gas sensor based on the average of the predefined quantity of output values of the sensor circuit calculated 
correct the output error of the exhaust gas sensor calculated as a zero point of the sensor circuit.

2.	(Currently Amended) The control apparatus 
the the to delay the heater from causing the temperature of the sensor element to reach the predetermined temperature until all of the predefined quantity of output values of the sensor circuit are obtained by causing an energization duty ratio with respect to the the 

4.	(Currently Amended) The control apparatus the with respect to the heater to be 20%.

Reasons for Allowance
Claims 1-2 and 4 are allowed in view of the Examiner’s Amendment above.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor fairly render obvious the combination set forth in the independent claim. In particular the prior art does not teach a controller configured to, during an engine starting processing time period during which the temperature of the sensor element of an exhaust gas sensor is less than a predetermined temperature, control a heater of the exhaust gas sensor to delay the sensor element from reaching the predetermined temperature until all of a predefined quantity of output values of the sensor circuit are obtained, and such that the predefined quantity of output values of the sensor circuit obtained during the time period are used to derive a zero point learning value that will be used to correct an output error of the sensor circuit in combination with the other claim limitations.
e.g., correction] of the air-fuel ratio of an internal combustion engine after engine starting processing is carried out, and wherein the feedback control depends upon a temperature of the sensor element of an exhaust gas sensor [e.g., see 5967129 (Yamashita)]. Other comparable controller programming is such that the corresponding feedback control of the air-fuel ratio entails the correction of an output error of the corresponding sensor control circuit [e.g., see JP 2010014562 (Eijiro)], however, neither of the aforementioned prior art references teach wherein the correction of the output error of the sensor circuit is reliably ensured via the controller causing the heater to delay the sensor element from reaching the predetermined [e.g., activation] temperature until all of a predefined quantity of output values of the sensor circuit are obtained during the time period during which the temperature of the sensor element of the exhaust gas sensor is less than the predetermined temperature
[e.g., by controlling the temperature of the sensor element using the heater in the manner claimed, the detection accuracy of the exhaust gas sensor during the engine starting processing time period will be affected, such that correction of the output error of the sensor circuit can be reliably carried out prior to the temperature of the sensor element reaching the predetermined/activation temperature (e.g., via limiting the energization of the heater until all of the predefined quantity of output values of the sensor circuit are obtained, undesirable influence(s) of electric current generation by the exhaust gas sensor are avoided/prevented, thereby ensuring the acquisition of a more accurate zero point learning value of which will dictate the subsequent correction of the output error of the sensor circuit].
As such, the claimed invention may be regarded as a novel and inventive system/controller/program for correcting the output error(s) associated with the sensor circuit electrically connected to an exhaust gas sensor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D TAYLOR JR whose telephone number is (469)295-9192. The examiner can normally be reached on Mon-Fri 9a-5p (central time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 






/ANTHONY DONALD TAYLOR JR./Examiner, Art Unit 3747                                                                                                                                                                                                        
/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747